Order issued October     .3 , 2012




                                               In The
                                 (Court ni Apprats
                         ffi1t4 Distrirt of ..rxas at Dallas
                                        No. 05-12-00048-CV


                       WORLDWIDE EXPRESS OPERATIONS, LLC
                        D/B/A WORLDWIDE EXPRESS, Appellant

                                                  V.

                             DHL EXPRESS (USA), INC., Appellee


                                             ORDER

       We GRANT the parties' September 25, 2012 joint motion to abate the appeal. The appeal

will be reinstated within thirty days of the date of this order or when the Court receives a motion to

dismiss the appeal, whichever occurs sooner.




                                                              BETH LANG- IERS
                                                              CE